A. J. WALKER, C. J.
The administration of the appellee, upon the facts proved, was voidable and revocable, because it was a general administration granted as in ease of intestacy, when the deceased died testate, leaving a nuncupative will. — Broughton v. Bradley, 34 Ala. 694. *404For that reason, the court below erred, and its judgment must be reversed, and the cause remanded. In reversing upon this ground, we do not mean to affirm that there is no other valid objection to the administration, but we remain uncommitted as to all other points presented by the brief of counsel.